DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/5/2019 and 10/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

An election/restrictions requirement was mailed on 03/09/2022.  Applicant selects Group I, claims 1-12 for continued examination without traverse.  Therefore, claims 1-12 are pending in the instant application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selander et al. (US 2019/0012922), hereinafter Selander.

As for claim 12, Selander teaches a heartbeat protocol communication method for an unmanned vehicle system comprising an unmanned vehicle transmitting and a control platform receiving heartbeat data on a dedicated internet protocol (IP) communication network (paragraph [0078] describes an UAV communicates end-to-end secure state parameters e.g. heartbeats to an ASA function, a heartbeat is implemented with a HTTP or CoAP request/response, protect with Internet Layer security), the heartbeat protocol communication method comprising:   
the unmanned vehicle transmitting heartbeat data on a dedicated transport layer security/secure sockets layer (TSL/SSL) secure channel established with the control platform in a transport layer of the IP communication network (paragraph [0078] describes an UAV sends heartbeat to an airport authorized function (ASA) using Secure Socket Layer protocol. A secure acknowledgement from the ASA is required, thus the heartbeat is transmitted on a secure channel established with the ASA function in a transport layer (i.e. the ASA replies with an acknowledgement)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Chambers et al. (US 9,997,080 B1), hereinafter Chambers.

As for claim 1,  Kwan teaches a heartbeat protocol communication method for an unmanned vehicle system comprising an unmanned vehicle and a control platform (paragraph [0020] describes a UAV and a ground control station (GCS), the UAV computer monitors heartbeat signal between the UAV and the GCS) , the heartbeat protocol communication method comprising: 
the unmanned vehicle transmitting heartbeat data at regular periodic predetermined time intervals (paragraph [0020] describes during an actual flight, the UAV flight computer periodically monitors the heartbeat signal between the UAV and the GCS).
Kwan fails to teach
a heartbeat data comprising keep alive application data comprising real-time information pertinent to an unmanned vehicle.
However, it is well known in the art, to transmit status message containing information about an UAV, as evidenced by Chambers.
Chambers discloses
a heartbeat data comprising keep alive application data comprising real-time information pertinent to an unmanned vehicle (col. 15, lines 62-67 and col. 16, lines 1-7 describe a communications system of an UAV (see Fig. 2A) periodically broadcasts status messages that contain information about the UAV’s current status, e.g. the UAV’s current position, current heading, current speed, current destination).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chambers for transmitting status messages related to an unmanned aerial vehicle. The teachings of Chambers, when implemented in the Kwan system, will allow one of ordinary skill in the art to keep track of data related to an UAV. One of ordinary skill in the art would be motivated to utilize the teachings of Chambers in the Kwan system in order to ensure the safe operation of aircraft without the need for a centralized, ground-based air traffic management authority.

As for claim 2, Kwan teaches all the limitations set forth above except wherein a real-time information pertinent to an unmanned vehicle comprises real-time location information corresponding to a location of the unmanned vehicle at the time the unmanned vehicle transmits a heartbeat data.  
However, it is well known in the art, to transmit an UAV current location, as evidenced by Chambers.
Chambers discloses
wherein a real-time information pertinent to an unmanned vehicle comprises real-time location information corresponding to a location of the unmanned vehicle at the time the unmanned vehicle transmits a heartbeat data (col. 16, lines 1-6 describe the UAV transmits status messages which include current position).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chambers for transmitting status messages related to an unmanned aerial vehicle. The teachings of Chambers, when implemented in the Kwan system, will allow one of ordinary skill in the art to keep track of data related to an UAV. One of ordinary skill in the art would be motivated to utilize the teachings of Chambers in the Kwan system in order to ensure the safe operation of aircraft without the need for a centralized, ground-based air traffic management authority.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Chambers (US 9,997,080 B1) further in view of Brombal et al. (US 2013/0265884), hereinafter Brombal.

As for claim 3, the combined system of Kwan and Chambers teaches the unmanned vehicle determining an event (Kwan: paragraph [0020] describes a detection of the heartbeat signal between the UAV and the GCS is lost ); and 
in response to determining that the event is a lost communications, activating a failsafe operation procedure (Kwan: paragraph [0020] describes when the heartbeat signal is lost more than a preset number of minutes, a lost link plan will be activated and the UAV will follow safe contingency flight plans; Chambers: col. 16, lines 45-51 describe failsafe operations are performed based information received from the UAV).  
The combined system of Kwan and Chambers fails to teach wherein an event determines whether an acknowledgement response of reception of the heartbeat data by a receiver is received; wherein a lost communication includes no acknowledgement response is received for a predetermined number of the regular periodic predetermined time intervals.
However, it is well known in the art, to monitor heartbeat packet response, as evidenced by Brombal.
Brombal discloses
wherein an event determines whether an acknowledgement response of reception of the heartbeat data by a receiver is received (paragraph [0063] describes a  timer is used to determine when a Ack has not been received in a timely manner); wherein a lost communication includes no acknowledgement response is received for a predetermined number of the regular periodic predetermined time intervals (paragraph [0063] describes a heartbeat message is sent at a predetermined time and a timer is used to determine when a Ack has not been received in a timely manner and is considered “lost”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Brombal for detecting heartbeat packet response presence. The teachings of Brombal, when implemented in the Kwan and Chambers system, will allow one of ordinary skill in the art to determine connectivity status of an entity. One of ordinary skill in the art would be motivated to utilize the teachings of Brombal in the Kwan and Chambers system in order to proceed to a contingency operation without disruption.

As for claim 4, the combined system of Kwan, Chambers and Brombal teaches wherein the step of activating the failsafe operation procedure comprises the unmanned vehicle maneuvering itself to a predetermined location (Kwan: paragraph [0020] describes the UAV follows the contingency flight plans to fly to certain locations safely).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Chambers (US 9,997,080 B1) further in view of Selander et al. (US 2019/0012922), hereinafter Selander.

As for claim 5, the combined system of Kwan and Chambers teaches wherein the step of transmitting the heartbeat data at the regular periodic predetermined time intervals comprises transmitting the heartbeat data at the regular periodic predetermined time intervals (Chambers: col. 15, lines 62-67 and col. 16, lines 1-7 describe a communications system of an UAV (see Fig. 2A) periodically broadcasts status messages that contain information about the UAV’s current status).
The combined system of Kwan and Chambers fails to teach wherein heartbeat data is transmitted on a dedicated transport layer security/secure sockets layer (TSL/SSL) secure channel established with a control platform in a transport layer of an IP communication network.
However, it is well known in the art, to utilizes a secure socket layer protocol in heartbeat exchange messages, as evidenced by Selander.
Selander discloses 
wherein heartbeat data is transmitted on a dedicated transport layer security/secure sockets layer (TSL/SSL) secure channel established with a control platform in a transport layer of an IP communication network (paragraph [0078] describes an UAV sends heartbeat to an airport authorized function (ASA) using Secure Socket Layer protocol. A secure acknowledgement from the ASA is required, thus the heartbeat is transmitted on a secure channel established with the ASA function in a transport layer (i.e. the ASA replies with an acknowledgement)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Selander for utilizing a secure socket layer protocol. The teachings of Selander, when implemented in the Kwan and Chambers system, will allow one of ordinary skill in the art to facilitate secure data communication. One of ordinary skill in the art would be motivated to utilize the teachings of Selander in the Kwan and Chambers system in order to prevent a malicious heartbeat request message.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Clark et al. (US 2009/0167536), hereinafter Clark.

As for claim 6, Kwan teaches a heartbeat protocol communication method for an unmanned vehicle system comprising an unmanned vehicle and a control platform (paragraph [0020] describes a UAV and a ground control station (GCS), the UAV computer monitors heartbeat signal between the UAV and the GCS), 
wherein an unmanned vehicle is an apparatus (paragraph [0002] describes an UAV as a drone).
Kwan fails to teach
a heartbeat protocol communication method comprising: 
a control platform determining at regular periodic predetermined time intervals whether heartbeat data transmitted by an apparatus is received; 
the control platform transmitting an acknowledgement response to the apparatus each time the heartbeat data is received at a regular periodic predetermined time interval; and 
the control platform transmitting a heartbeat failure alert to the apparatus in response to determining no heartbeat data is received from the apparatus for a predetermined number of the regular periodic predetermined time intervals.  
However, it is well known in the art, to observe a reception state of a signal transmitted from a wireless device, as evidenced by Clark.
Clark discloses
a heartbeat protocol communication method comprising: 
a control platform determining at regular periodic predetermined time intervals whether heartbeat data transmitted by an apparatus is received (paragraphs [0090] -[0091] describe a control station wait a periodic interval B following receipt of a start monitoring message after which receipt of a first position message from a vessel is expected.  The control station will wait during the periodic interval B prior to monitoring the return channel for the receipt of the next position message. Note: the message is construed as heartbeat message because the vessel periodically transmits its position to the control station); 
the control platform transmitting an acknowledgement response to the apparatus each time the heartbeat data is received at a regular periodic predetermined time interval (paragraph [0083] describes the transceiver at the vessel transmits periodic position information messages; paragraphs [0086] and [0093] describe the control station will generate a return message for transmission to the vessel at a predetermined time period); and 
the control platform transmitting a heartbeat failure alert to the apparatus in response to determining no heartbeat data is received from the apparatus for a predetermined number of the regular periodic predetermined time intervals (paragraph [0097] describes after three position request messages by the control station and there is no response message being returned from the vessel, the control station activates an alarm and the alarm mechanism attempts to contact the vessel using a predetermined contact information stored at the control station).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Clark for activating an alarm based on failure of receiving status messages. The teachings of Clark, when implemented in the Kwan system, will allow one of ordinary skill in the art to monitor status of an apparatus. One of ordinary skill in the art would be motivated to utilize the teachings of Clark in the Kwan system in order to reduce the likelihood of a false alarm occurring due to the poor reliability of the return data channel and that only in the event that there is a high likelihood that a real incident has occurred will the incident data be passed to a search and rescue organization and a search and search and rescue operation initiated (Clark: paragraph [0099]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Clark (US 2009/0167536) further in view of Selander (US 2019/0012922).

As for claim 7, the combined system of Kwan and Clark teaches all the limitations set forth above except wherein the step of transmitting an acknowledgement response to an unmanned vehicle comprises transmitting the acknowledgement response to the unmanned vehicle on a dedicated transport layer security/secure sockets layer (TSL/SSL) secure channel established with the control platform in a transport layer of the IP communication network.  
However, it is well known in the art, to utilizes a secure socket layer protocol in heartbeat exchange messages, as evidenced by Selander.
Selander discloses 
wherein the step of transmitting an acknowledgement response to an unmanned vehicle comprises transmitting the acknowledgement response to the unmanned vehicle on a dedicated transport layer security/secure sockets layer (TSL/SSL) secure channel established with the control platform in a transport layer of the IP communication network (paragraph [0078] describes an UAV sends heartbeat to an airport authorized function (ASA) using Secure Socket Layer protocol and  secure acknowledgement from the ASA is required, thus the heartbeat is transmitted on a secure channel established with the ASA function in a transport layer (i.e. the ASA replies with an acknowledgement)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Selander for utilizing a secure socket layer protocol. The teachings of Selander, when implemented in the Kwan and Clark system, will allow one of ordinary skill in the art to facilitate secure data communication. One of ordinary skill in the art would be motivated to utilize the teachings of Selander in the Kwan and Clark system in order to prevent a malicious heartbeat request message.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2018/0017967) in view of Clark (US 2009/0167536) further in view of Jones (US 2009/0243838).

As for claim 8, the combined system of Kwan and Clark teaches wherein the step of transmitting the heartbeat failure alert to the unmanned vehicle comprises transmitting a further position request along with the heartbeat failure alert to the unmanned vehicle (Clark: paragraph [0097] describes after three position request messages are transmitted, an alarm will be activated in the control station and an alarm mechanism will issue a request message to the vessel; Kwan: paragraph [0002] describes an UAV as an apparatus (e.g. a drone)).  
The combined system of Kwan and Clark fails to teach wherein a further position requests is an internet protocol (IP) ping command.
However, it is well known in the art, to utilize a ping command to locate an UAV, as evidenced by Jones.
Jones discloses wherein a request message is an internet protocol (IP) ping command (paragraph [0068] describes a control unit generates an IP ping to an electronic device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jones for utilizing an IP ping message. The teachings of Jones, when implemented in the Kwan and Clark system, will allow one of ordinary skill in the art to verify a device’s presence status. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Kwan and Clark system in order to manage an emergency event in a security system.

As for claim 9, the combined system of Kwan and Clark teaches alerting parties other than the unmanned vehicle in response to the unmanned vehicle not responding to the request message within a fail-to-connect predetermined time interval (Clark: paragraphs [0096]-[0097] and [0101]-[0102] describe the control station will wait the predetermined period A for the vessel receipt message, if the control station does not receive a return message from the vessel after three position request messages, an alarm will be activated in the control station and an alarm mechanism will issue a further position request message, and the vessel owner will be contacted).  
The combined system of Kwan and Clark fails to teach wherein a further position requests is an internet protocol (IP) ping command.
However, it is well known in the art, to utilize a ping command to locate an UAV, as evidenced by Jones.
Jones discloses wherein a request message is an internet protocol (IP) ping command (paragraph [0068] describes a control unit generates an IP ping to an electronic device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jones for utilizing an IP ping message. The teachings of Jones, when implemented in the Kwan and Clark system, will allow one of ordinary skill in the art to verify a device’s presence status. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Kwan and Clark system in order to manage an emergency event in a security system.

As for claim 10, the combined system of Kwan, Clark and Jones teaches wherein the fail-to-connect predetermined time interval is substantially equivalent to the regular periodic predetermined time interval (Clark: paragraphs [0080] and [0102] describe a predetermined time period A which represents the longest possible latency between a start monitoring message being transmitted by the vessel and an acknowledgement message being received. When the position response message fails to be received by a land earth station, the control station will wait for the time period A before determining that no position message has been received).  

As for claim 11, the combined system of Kwain, Clark and Jones teaches wherein the step of alerting the parties other than the unmanned vehicle comprises transmitting a failed to connect to the unmanned vehicle alert message to the parties other than the unmanned vehicle (Clark: paragraph [0097] describes in an event when the alarm is activated, a mobile telephone associated with the vessel is automatically dialed, additionally the vessel owners are contacted).  

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2020/0174466) teach drone and drone server communication systems
El-Moussa (US 2017/0034204) teaches security protocol monitoring
Beard et al. (US 2014/0082129) teach method for managing a system of appliances that are attached to a networked file system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459